Case 2:15-cv-14465-MFL-RSW ECF No. 172 filed 09/11/20       PageID.2475    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 CARL BENNETT,

       Plaintiff,                                   Case No. 15-cv-14465
                                                    Hon. Matthew F. Leitman
 v.

 MICHIGAN DEPARTMENT OF
 CORRECTIONS, et al.,

      Defendants.
 __________________________________________________________________/

        ORDER GRANTING THE MICHIGAN DEPARTMENT OF
    CORRECTIONS’ MOTION FOR RECONSIDERATION (ECF No. 165)
   AND GRANTING SUMMARY JUDGMENT IN FAVOR OF THE MDOC
    ON COUNT I OF PLAINTIFF’S FOURTH AMENDED COMPLAINT

       On August 8, 2020, this Court entered an order that, among other things,

 denied the Michigan Department of Corrections’ (“MDOC”) Motion for Summary

 Judgment on Count I of Plaintiff’s Fourth Amended Complaint. (See Order, ECF

 No. 163.) On August 24, 2020, the MDOC timely moved for reconsideration of the

 Court’s order. (See Motion, ECF No. 165). The MDOC argued that the Court failed

 to recognize that the Eleventh Amendment barred Plaintiff’s claim in Count I against

 the MDOC. (See id.) On August 25, 2020, the Court entered an order requiring

 Plaintiff to respond to the Motion for Reconsideration by September 8, 2020. (See

 Order, ECF No. 166.) Plaintiff has not filed a response to the Motion for

 Reconsideration.


                                          1
Case 2:15-cv-14465-MFL-RSW ECF No. 172 filed 09/11/20      PageID.2476   Page 2 of 2




       The Court GRANTS the Motion for Reconsideration for the reasons set forth

 in the Motion. The Court inadvertently missed the MDOC’s meritorious Eleventh

 Amendment defense. The Court now GRANTS summary judgment in favor of the

 MDOC on Count I of Plaintiff’s Fourth Amended Complaint. In all other respects,

 the Court’s August 8, 2020, order remains intact and unchanged. For the reasons

 explained in that order, the individual Defendants employed by the MDOC are not

 entitled to summary judgment on Count I of the Plaintiff’s Fourth Amended

 Complaint.

       IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

 Dated: September 11, 2020

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on September 11, 2020, by electronic means and/or
 ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
